 

EXHIBIT 10.48

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement between Heckmann Corporation (“Company”) and
Charles Gordon (“Executive”) is made effective on this 1st day of October 2010
(“Agreement”) Company and Executive hereby agree to the employment of Executive
by Company on the following terms and conditions:

 

1. Commencement and Term of Agreement

Executive’s employment under this Agreement will commence on October 1, 2010,
and continue for three (3) years (the “Term”), unless earlier terminated
pursuant to the provisions of this Agreement. The Term may be modified or
extended by mutual agreement.

 

2. Positions and Appointments

Executive shall serve as President and Chief Operating Officer of the Company
and, at the Chairman or Chief Executive Officer’s election, its subsidiaries.
Executive’s duties shall include, but not be limited to, those typical of the
President and Chief Operating Officer of a New York Stock Exchange listed
company, and such other duties as may be required by the Chairman and Chief
Executive Officer or Board of Directors of the Company from time to time
consistent therewith. Executive will be required to travel for business
purposes.

 

3. Base Salary

Company will pay Executive a base salary in cash at the rate of $300,000 per
annum ($25,000 per month) from which tax and other withholdings will be
deducted. Executive will be paid in installments in accordance with normal
Company policy Executive’s base salary may be changed by mutual agreement at any
time during the Term.

 

4. Bonus and Equity Incentive Holdings

 

4.1 Executive shall be eligible for a bonus of up to 60% of base salary, from
which tax and other withholdings will be deducted, pursuant to a plan or plans
developed by you and the Chairman and approved by the Company from time to time,
beginning for the calendar year 2011.

 

4.2 Upon your execution of this Agreement, Executive will be granted 550,000
options to purchase a share of common stock, at the fair market value thereof as
defined in our equity plan. The terms of the option will be reflected in our
standard grant agreement.

 

4.3 Thereafter on or about each anniversary of this Agreement during which you
are employed as President and Chief Operating Officer, we will grant you 100,000
options on essentially the same terms (with fair market value measured at the
applicable grant date), and 50,000 shares of restricted stock, which shall be
governed by our equity plan and standard grant agreement.

 

5. Expenses

Company shall reimburse Executive in respect of all reasonable travelling,
accommodation, marketing, entertainment, and other similar out-of-pocket
business expenses necessarily incurred by Executive in the performance of his
duties, provided that any expense reimbursement claims are supported by relevant
documentation and are made in accordance with Company’s expense or travel
policies.

 

1



--------------------------------------------------------------------------------

 

6. Benefits and Vacation

Executive shall be entitled to participate in, and receive benefits as permitted
by applicable law under, any pension benefit plan, welfare benefit plan
(including, without limitation, health insurance), vacation benefit plan
including 14 paid vacation days per annum or other executive benefit plan made
available by Company to its senior executives. Any such plan or benefit
arrangement may be amended, modified, or terminated by Company from time to time
with or without notice to Executive

 

7. Termination of Employment

 

7.1 By Executive

Executive may seek to terminate his employment by choice without any “Good
Reason” by giving the Company thirty (30) days minimum notice in writing. In
such case, Executive will receive only his base salary through his final day of
service.

Executive may seek to terminate his employment with “Good Reason” by giving to
Company thirty (30) days notice in writing, and Company shall have sixty
(60) days after said notice to cure the problem. If uncured, Executive will
receive severance compensation paid in an amount equal to his most recent twelve
(12) months’ base salary, plus a prorated bonus. Payments will be made at the
same time as Company salary (or bonus) payments. Executive shall also remain
covered by the Company’s health benefits plan for twelve (12) months (or the
Company shall reimburse Executive for such costs).

“Good Reason” shall mean: (a) a material reduction or addition in Executive’s
authority, duties, and executive responsibilities with the Company, or (b) a
change in direct reporting to the Chairman and Chief Executive Officer, or (c) a
material breach of this Agreement.

 

7.2 By Company

Company may seek to terminate Executive’s employment by choice without “Cause”
by giving Executive not less than thirty (30) days notice in writing. In such
case, Executive will receive severance compensation equal to his most recent
twelve (12) months’ base salary, plus a prorated bonus. Payments will be made at
the same time as Company salary (or bonus) payments. Executive shall also remain
covered by the Company’s health benefits plan for twelve (12) months (or the
Company shall reimburse Executive for such costs).

Company may seek to terminate Executive’s employment with “Cause” by giving
Executive not less than thirty (30) days notice in writing, as well as providing
Executive thirty (30) days to cure the problem. If uncured, Executive will
receive only his base salary through his final day of service. “Cause” shall be
deemed to exist if Executive shall at any time: (a) commit a material breach of
this Agreement, or (b) be guilty of gross negligence in connection with or
affecting the business or affairs of the Company, or (c) be guilty of
insubordination, or (d) be convicted of, or plead no contest to, a felony
criminal offense

 

2



--------------------------------------------------------------------------------

 

7.3 Death and Disability

Executive’s employment will automatically terminate upon his death. Further,
Company reserves the right to terminate Executive’s employment at any time
during which Executive has a “Disability.” In the event of a termination of
Executive’s employment due to death or Disability, Company will pay to Executive
or his estate, as applicable, a severance payment equal to his most recent
twelve months’ salary, payable at the same time as Company salary payments.

For purposes of this Agreement, a “Disability” means a physical or mental
impairment that prevents Executive from performing the essential duties of his
position, with or without reasonable accommodation, for (i) a period of sixty
(60) consecutive calendar days, or (ii) an aggregate of ninety (90) work days in
any six (6) month period. A determination that Executive has incurred a
Disability will be made by Company, in its sole discretion, but in consultation
with a physician selected by Company and provided that such selected physician
consults with Executive’s physician in addition to any examination of Executive
and/or other tests on Executive that such selected physician performs or orders
to be performed. Executive hereby agrees to submit to any such examinations
and/or other tests from time to time. Notwithstanding the foregoing, any
termination of employment due to a “Disability” will be made in accordance with
applicable law.

 

8.0 Change of Control

In the event that the Executive’s employment with Company is terminated by
Company without Cause or by the Executive with Good Reason, in either case
following a “Change of Control” (as defined below) then in lieu of any payments
or benefits under clauses 7.1 or 7 2, as applicable, the Executive shall be
entitled to receive the following payments and benefits:

 

  (a) within thirty (30) days, or other mutually agreed date, a payment equal to
two (2) times the Executive’s annual base salary as in effect as the time of
termination or immediately prior to the occurrence of the Change of Control; and

 

  (b) within thirty (30) days, or other mutually agreed date, a payment equal to
two (2) times the Executive’s bonus for the year immediately preceding the year
in which the Change of Control occurs; and

 

  (c) two (2) years of continued coverage under the Company’s (or its
successor’s) health insurance plan at the same rates and under the same terms
and conditions that are applicable to senior Executives of Company or its
successor (or reimbursement therefore); and

 

  (d) immediate lapse of restrictions and immediate vesting respecting any
restricted stock and outstanding equity incentive awards made to the Executive.

For purposes of this Agreement, “Change of Control” means a material change in
Executive’s position and responsibilities combined with the earliest to occur of
the following events:

 

  (i) the acquisition or ownership by any individual, entity, or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, and any successor statute, as it may be amended from time to time (the
“Exchange Act”)) (each, a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% the combined
voting power of the outstanding voting securities of Company entitled to vote
generally in the election of directors (“Outstanding Voting Securities”) ; or

 

  (ii) individuals who, as of the commencement of the Executive’s employment
with Company, constitute the Board of Directors of Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of Company; or

 

3



--------------------------------------------------------------------------------

 

  (iii) consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of Company (a
“Corporate Transaction”): or

 

  (iv) approval by the stockholders of Company of a complete liquidation or
dissolution of Company

 

9. Confidential Information

 

9.1 Executive acknowledges that, during the course of his employment with
Company, he will have access to confidential business information and secrets.
Executive agrees, both during the term of his employment and following its
termination, that he will hold the confidential business information and secrets
in the strictest confidence, and that he will not use or attempt to use or
disclose any confidential information or business secrets any other person or
entity without the prior written authorization of Company.

 

9.2 The restrictions of clause 9.1 do not apply to any Confidential Information
that (a) has entered into the public domain other than by a breach of this
Agreement or other obligation of confidentiality of which Executive is aware, or
(b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order, pursuant to a request by
government regulators, and which disclosure Company is unable legally to
prevent.

 

10. Further Obligations of Executive

 

10.1 Executive shall comply with all applicable rules of law, securities laws,
regulations, and codes of conduct of Company in effect from time to time in
relation to dealings in shares, notes, debentures, or other securities.

 

10.2 Executive represents that his employment with Company does not violate any
prior agreement with a former employer or third party.

 

11. Application of Section 409A

 

11.1 Notwithstanding anything contained in this Agreement to the contrary, no
amount payable on account of Executive’s termination of employment which
constitutes a “deferral of compensation” (“Section 409A Deferred Compensation”)
within the meaning of the Treasury Regulations issued pursuant to Section 409A
of the Code (the “Section 409A Regulations”) shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of the
Section 409A Regulations. Furthermore, if Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes Section 409A Deferred
Compensation which is payable on account of Executive’s separation from service
shall be paid to Executive before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

 

11.2 To the extent that all or any portion of the Company’s payment of or
reimbursement to Executive for the cost of health care coverage premiums
pursuant to Sections 7 and 8 (the “Company-Provided Benefits”) would exceed an
amount for which, or continue for a period of time in excess of which, such
Company Provided Benefits would qualify for an exemption from treatment as
Section 409A Deferred Compensation, then, for the duration of the applicable
period during which the Company is required to provide such benefits: (a) the
amount of Company-Provided Benefits furnished in any taxable year of Executive
shall not affect the amount of Company-Provided Benefits furnished in any other
taxable year of Executive; (b) any right of Executive to Company-Provided
Benefits shall not be subject to liquidation or exchange for another benefit;
and (c) any reimbursement for Company-Provided Benefits to which Executive is
entitled shall be paid no later than the last day of Executive’s taxable year
following the taxable year in which Executive’s expense for such
Company-Provided Benefits was incurred.

 

4



--------------------------------------------------------------------------------

 

11.3 Any equity award which constitutes Section 409A Deferred Compensation and
which would vest and become payable upon a Change of Control in accordance with
Section 8 shall vest in full as provided by Section 8 but shall be converted
automatically at the effective time of such Change of Control into a right to
receive in cash on the date or dates such award would have been settled in
accordance with its then existing settlement schedule (or on such earlier date
as provided by Sections 7 or 8) an amount or amounts equal in the aggregate to
the intrinsic value of the equity award at the time of the Change of Control.

 

11.4 Notwithstanding any provision of this Agreement to the contrary, to the
extent that any amount constituting Section 409A Deferred Compensation would
become payable under this Agreement solely by reason of a Change of Control,
such amount shall become payable only if the event constituting a Change of
Control would also constitute a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of the Section 409A Regulations

 

11.5 The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A and the Section 409A
Regulations. However, the Company does not guarantee any particular tax effect
for income provided to Executive pursuant to this Agreement. In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes incurred by
Executive on compensation paid or provided to Executive pursuant to this
Agreement.

 

12. Miscellaneous

 

12.1 This Agreement constitutes the entire agreement and understanding between
Company and Executive and supersedes any other agreements, whether oral or
written, with respect to the subject matter of this Agreement. This Agreement
may only be modified or amended by a further agreement in writing signed by the
parties hereto.

 

12.2 This Agreement is governed by and shall be construed in accordance with the
laws of the State of California, and without giving effect to conflict of law
principles.

 

12.3 In the event the parties are unable to settle a dispute respecting this
Agreement such dispute shall be referred to and finally settled by arbitration
at a mutually agreed local office of the American Arbitration Association within
the counties of Riverside or Los Angeles, California, in accordance with its
commercial and employment Arbitration Rules then in effect, administered by a
three member panel of experienced arbitrators selected by mutual agreement. The
parties may offer any relevant materials in discovery under volume and timescale
guidelines set by the arbitrators.

 

12.4 This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.

 

12.5 Except to the extent that applicable law requires that any specific action
be taken or performed by Company’s Compensation Committee, or to the extent
otherwise provided in this Agreement, any action to be taken or performed, or
direction to be provided, by Company under this Agreement may be taken,
performed, or provided at the direction of Company’s Chairman and Chief
Executive Officer.

 

12.6 Any waiver by Company of any provision, or any breach of any provision, of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of such provision or any other provision herein.

 

5



--------------------------------------------------------------------------------

 

12.7 Due to the personal nature of the services contemplated under this
Agreement, this Agreement and Executive’s rights and obligations hereunder may
not be assigned by Executive. Company may assign its rights, together with its
obligations hereunder, in connection with any sale, transfer, or other
disposition of all or substantially all of its business and/or assets, provided
that any such assignee of Company agrees to be bound by the provisions of this
Agreement.

 

Company     By:   /s/ Richard J. Heckman     Date: 8/23/10   Name: Richard J.
Heckman       Title: Chairman of the Board and CEO     Executive     By:   /s/
Charles Gordon     Date: 8/28/10   Name: Charles Gordon    

 

6